Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	This application is a Continuation Application of PCT/RU2018/000084, filed 02/14/2018.
2)	The amendment/preliminary amendment filed 10/22/2020 is acknowledged.
3)	The I.D.S filed 08/14/2020 has been considered by the Examiner.  However, the foreign document(s), if they have been submitted without English translation, are considered to the extent that could be understood from the English Abstract and the drawings.
Form PTO-1449 or PTO/SB/08 is/are attached herein.
4)	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd  paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the magnetic layer” (claim 9) lacks clear antecedent basis.  No “magnetic layer” has been previously recited in the claim and therefore the limitation cannot be understood.
5)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section 

A person shall be entitled to a patent unless –

6)	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7)	Claim(s) 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IKEGAME (2002/0075786).
IKEGAME discloses a device for recording information on a magnetic data storage medium, as claimed in claim 1, comprising: 
a magnetic field source configured to generate magnetic field in an area of the magnetic storage medium (paragraphs [0003] and [0005]. The recording device is magneto-optic which generates magnetic fields during recording/reading processes); 
a source of electromagnetic radiation configured to generate electromagnetic radiation and direct generated electromagnetic radiation to a matrix of controlled mirrors (Figure 2, the laser source irradiated light to lens 4 and output beams 5 to matric mirrors 1 of plural galvano-mirror 2, see claims 1 and 3 and paragraphs [0045]-[0048] and figures 3,4,6A and 6B); and 
The matrix of controlled mirrors installed in a housing with an ability to reflect electromagnetic radiation by controlled mirrors to the area of the magnetic storage medium and/or to the other side (see abstract; figures 2 and 3; claims 1 and 3. In this case, the matrix mirrors having coils for magnetically driving the respective movable).

As to claim 3, IKEGAME shows the source of electromagnetic radiation is a laser (Fig.2, laser beam from optical fiber 3).
As to claim 8, IKEGAME shows mirrors and/or prisms and/or lenses and/or objectives serving to convert and/or transfer electromagnetic radiation from a source of the electromagnetic radiation to the matrix of controlled mirrors and/or from the matrix controlled mirrors to the area of the magnetic data storage medium (figure 2 and paragraph [0045]).
8)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9)	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10)	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over IKEGAME (2002/0075786) and VENEMA et al (2007/0075315).
IKEGAME discloses all the subject matter as claimed in claim 4, except to specifically show that the mirrors is small/micro-mirrors. VENEMA et al from the same field teaches a method for recording data on magnetic disk (paragraph [0120]) using magnetic field and laser beam, the light from laser source irradiates to matrix of tiny mirrors, each of which can be individually tilted about an axis by applying a suitable localized electric field (paragraph [0050]). Since the method as taught by VENEMA et al is old and widely used in the magnetic recording art, anyone with ordinary skill could have to combine the elements as claimed by known method, and that in combination, each element merely performs the same function as it does separately. The results of the combination would have been predictable and resulted in modifying the invention of IKEGAME to include small/micro-mirrors as disclosed by VENEMA et al for reflecting light beam during recording/reproducing processes. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
11)	Claim 5-7,9-14 are rejected under 35 U.S.C. 103 as being 
IKEGAME (2002/0075786) and BERNACKI et al (6,445,667).
IKEGAME discloses all the subject matter as claimed in claim 5, include a magnetic field source control module and an electromagnetic radiation source control module (paragraphs [0003] and [0005], the magneto-optical recording device having a magnetic field source control module and an electromagnetic radiation source control module for controlling the magnetic field and light beam during recording/reproducing processes), except to specifically show that the a control unit comprises a module for a matrix of controlled mirrors, a memory configured to store sequences of commands and/or recorded information, and a processor configured to receive data from the memory and control the operation of the device. BERNACKI et al from the same field teaches a storage recording having a control unit for controlling the matrix mirror and a memory configured to store sequences of commands and/or recorded information, and a processor configured to receive data from the memory and control the operation of the device (figure lB, 2; column 5, line 61 to column 6, line 11 and column 7, lines 44 to column 8, line 20). Since the method as taught by BERNACKI et al is old and widely used in recording art, anyone with ordinary skill could have to combine the elements as claimed by known method, and that in combination, each element merely performs the same function as it does separately. The results of the combination would have been predictable and resulted in modifying the invention of IKEGAME to 
As to claim 6, BERNACKI et al shows a housing accommodating the magnetic field source, the electromagnetic radiation source and the matrix of controllable mirrors, the housing also being designed to accommodate the magnetic data storage medium inside or outside the housing (abstract and figure 2).
As to claim 7, it would have been obvious to to use a distant control element since the mirror of BERNACKI et al or IKEGAME has been set/calibrated in relates to storage medium (see IKEGAME figures 2-4 and 8-18) for directing the light beam to the surface of recording medium).
As to claim 9 and 14, BERNACKI et al shows also (column 2, lines 38-48) discloses the presence of a timer. Further, the feature of claim 14, which is the provision of a duration of electromagnetic radiation that is shorter than the time required to transfer heat from the regions of the magnetic data storage medium which require heating to those regions which do not require heating was shown on (column 2, lines 38-48).
As to claim 10, it would have been obvious to use a stationary magnetic medium since on paragraphs [0003] and [0005] Ikegame suggests 
As to claim 11, BERNACKI et al shows the provision of electromagnetic radiation which is non-destructive to the magnetic data storage medium (column 5, lines 35-37).
As to claims 12 and 13, BERNACKI et al discloses the provision of a duration of radiation for heating the magnetic storage medium in the
required regions to a temperature exceeding the Curie point, but not exceeding the breaking temperature (column 2, lines 28-37 and column 5, lines 26-34. In this case, during recording data to magneto-optical medium, the laser heating an area of medium as temperature higher than Curie temperature for erasing the magnetic domain on magnetic layer).
12)	Claims 15-19 are allowed.
The cite references fail to disclose or teach a method for recording information on a magnetic recording medium wherein after the temperature of the magnetic layer of the magnetic data storage medium in the regions onto which the matrix of controllable mirrors reflects electromagnetic radiation or a first portion thereof has reached or exceeded the Curie point, the matrix of controllable mirrors reflects a 
13)	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the Examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art W.L. Gore & Associates, Inc. V. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. Denied. 469 US. 815 (1984). Furthermore, “ the prior art merely disclose of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit or otherwise discourage the solution claimed ....” In re Fulton F.3d 1195, 1201, 73 USPQ 2d 1141, 1146 (Fed. Cir 2004).
14)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims ( if the rejection involves with any applicable arts ), the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR § 1.111(c).
	Form PTO-892 is attached herein.
15)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).












								/TAN X DINH/
Primary Examiner, Art Unit 2688
March 8, 2021